          Case 2:21-cv-01332-KSM Document 10 Filed 04/28/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  ROYAL WATER DAMAGE                         :
  RESTORATION, INC. AS                       :
  ASSIGNEE OF MATTHEW AND                    :
  AMANDA VAN NOSTRAND,                       :
                                             :
                  vs.                        :     NO: 2:21-cv-01332-KSM
                                             :
  LIBERTY MUTUAL INSURANCE                   :
  COMPANY                                    :

                           STIPULATION AND AGREEMENT

         AND NOW this               day of                              , 2021, it is hereby

STIPULATED by counsel for the plaintiff, Royal Water Damage Restoration, Inc. as Assignee of

Matthew and Amanda Van Nostrand, Paul LaSalle, Esquire and Liberty Insurance Corporation,

incorrectly designated Liberty Mutual Insurance Company, Pamela A. Carlos, Esquire, that the

above-captioned action is remanded for all purposes to the Philadelphia County Court of Common

Pleas.

                                             By:    /s/ Paul L. LaSalle
                                                   PAUL L. LaSALLE, ESQUIRE
                                                   Attorney for Plaintiff


                                             By:     /s/ Pamela A. Carlos
                                                   PAMELA CARLOS, ESQUIRE
                                                   Attorney for Defendant,
                                                   Liberty Insurance Corporation,
                                                   Incorrectly designated
                                                   Liberty Mutual Insurance Company

By the Court



KAREN SPENCER MARSTON, J
